Title: From Thomas Jefferson to Francis Walker, 3 November 1790
From: Jefferson, Thomas
To: Walker, Francis



Dear Sir
Monticello Nov. 3. 1790.

I have paid due attention to the memorandum you were so good as to put into my hands. Since I recieved it, it occurred to me that as Mr. Harvie was a very exact accountant his accounts would probably throw light on the transaction of 1761. I have turned to his book, and in fact find that in the account he stated between Dr. Walker and my father’s estate he has charged Doctr. Walker ‘1762. To cash in account with Mr. McCaul £199–18–1.’ and in the account he has stated between Mr. McCaul and my father’s estate he credits McCaul ‘1762. Dec. 25. By cash paid pr. orders from Thomas Walker £199–18–1.’ and this account appears to have been settled with McCaul, and a balance acknowledged due to the estate of £301–8–0½. I have no doubt but that Dr. Walker’s rough memorandum book will confirm and explain this paiment of £199–18–1 in 1761. or 1762. according to Mr. Harvie’s and his own account, and consider it as perfectly established, tho as yet Mr. Lyle has not been able to decypher it in the entries of McCaul’s account against the estate. I have written to him for a copy of the whole account, and trust I shall be able to trace it.
With respect to the £200. Aug. 31. 1766. Mr. Lyle is clear and positive. He says in a letter to me that it is impossible that that can have been the same with the charges of either 1761. or 1764. and I suppose the books of Kippen & co. will establish this payment also.
As I cannot expect to recieve the account I have asked from Mr. Lyle till some time hence, and I am now near my departure,  it will not be possible to settle this question till my next visit to Albemarle. My confidence unlimited in the justice of Dr. Walker, and consciousness of my own wishes for nothing more, induce me to have no doubt we shall settle it to mutual satisfaction as soon as all the evidence necessary can be had.
As I have never actually meddled with the administration of Mr. Carr’s estate, I am desirous of still avoiding it in any instance, that I may have no administration account to settle as to his estate. I have therefore put the account against him which you gave me, into Peter Carr’s hands, who will either settle it himself, or get it done by the most convenient executor. Indeed there is nothing to settle but to reduce the credit of £200. to £100. and ascertain the dates of the two articles on which the interest depends. I am with great esteem & attachment Dear Sir Your most obedt & most humble servt,

Th: Jefferson

